                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 1 of 20


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    BRADLEY J. HAMBURGER, SBN 266916
                   bhamburger@gibsondunn.com
            3    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            6      Facsimile: 213.229.7520
            7    JAMES P. FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
            9      Los Angeles, CA 90067-3026
                   Telephone: 310.552.8500
           10      Facsimile: 310.551.8741
           11    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
           12    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
           13      Irvine, CA 92612-4412
                   Telephone: 949.451.3800
           14      Facsimile: 949.451.4220
           15    Attorneys for Respondent POSTMATES INC.
           16                                UNITED STATES DISTRICT COURT

           17                              NORTHERN DISTRICT OF CALIFORNIA

           18                                       OAKLAND DIVISION

           19    JAMAL ADAMS, et al.,                        Case No. 4:19-cv-03042-SBA
           20                        Petitioners,            POSTMATES INC.’S RESPONSE TO
                                                             ORDER TO SHOW CAUSE RE CIVIL
           21          v.                                    CONTEMPT
           22    POSTMATES INC.,                             HEARING REQUESTED
           23                        Respondent.             Hearing:
                                                             Date:      January 8, 2020
           24                                                Time:      2:00 p.m.
                                                             Place:     Ronald V. Dellums Fed. Bldg.
           25                                                           1301 Clay Street, Oakland, CA
                                                             Judge:     Hon. Saundra B. Armstrong
           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                            POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                    CASE NO. 4:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 2 of 20


            1                                                          TABLE OF CONTENTS

            2                                                                                                                                                Page

            3    I. INTRODUCTION ............................................................................................................................. 1
                 II. BACKGROUND .............................................................................................................................. 3
            4
                        A.   Postmates’ Fleet Agreement ......................................................................................... 3
            5           B.   The Court Expressly Declines To Order Postmates To Pay Arbitration Filing
                             Fees ............................................................................................................................... 4
            6
                        C.   Petitioners Refile Identical Arbitration Demands On Behalf Of Five Thousand
            7                Claimants ...................................................................................................................... 4
                        D.   Petitioners Refuse To Commence Any Arbitrations Unless Postmates Pays All
            8                Fees ............................................................................................................................... 5
            9           E.   The Parties Agree To Begin Fifty Arbitrations While Negotiations Continue ............. 7
                 III. STATEMENT OF THE ISSUE TO BE DECIDED (L.R. 7-4) ...................................................... 8
           10
                 IV. LEGAL STANDARD..................................................................................................................... 8
           11    V. ARGUMENT ................................................................................................................................... 8
           12           A.   Postmates Has Not Violated A “Specific And Definite” Order.................................... 8
                        B.   Postmates Has Substantially Complied With The Court’s Order In Good Faith........ 11
           13
                             1.       Postmates Has Substantially Complied with the Court’s Order to
           14                         Arbitrate in Accordance with the Terms of the Fleet Agreement ................... 11
                             2.       Postmates’ Conduct Is Based on a Good-Faith, Reasonable
           15                         Interpretation of the Court’s Order ................................................................. 14
           16           C.   Postmates May Not Be Held In Contempt While It Seeks A Stay Pending
                             Appeal ......................................................................................................................... 15
           17    VI. CONCLUSION ............................................................................................................................. 15
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                                           i
Crutcher LLP
                                 POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                         CASE NO. 4:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 3 of 20


            1                                                       TABLE OF AUTHORITIES
            2                                                                                                                                            Page(s)
            3    Cases
            4    Abernathy v. DoorDash, Inc.,
                    No. 3:19-cv-07545-WHA (N.D. Cal.) ..............................................................................................5
            5

            6    Balla v. Idaho State Bd. of Corr.,
                    869 F.2d 461 (9th Cir. 1989).........................................................................................................8, 9
            7
                 In re Carrico,
            8        206 B.R. 447 (S.D. Ohio 1997).......................................................................................................16
            9    In re Dual–Deck Video Cassette Recorder Antitrust Litig.,
                     10 F.3d 693 (9th Cir. 1993).........................................................................................................2, 11
           10

           11    Evans v. Affiliated Comput. Servs. Inc.,
                    No. 13-7407-JFW, Dkt. 74 (C.D. Cal. Jan. 9, 2015) ................................................................13, 14
           12
                 FTC v. Enforma Nat. Prods., Inc.,
           13      362 F.3d 1204 (9th Cir. 2004)...........................................................................................................8

           14    General Teamsters Union Local No. 439 v. Sunrise Sanitation Servs., Inc.,
                    2006 WL 2091947 (E.D. Cal. July 26, 2006) ...........................................................................10, 16
           15
                 Int’l Union, UMWA v. Bagwell,
           16
                     512 U.S. 821 (1994) ..........................................................................................................................3
           17
                 Labor/Cmty. Strategy Ctr. v. Los Angeles Cty. Metro. Transp. Authority,
           18       564 F.3d 1115 (9th Cir. 2009)...............................................................................................8, 14, 15

           19    LaPrade v. Kidder Peabody & Co.,
                    146 F.3d 899 (D.C. Cir. 1998) ........................................................................................................14
           20
                 Legair v. Circuit City Stores, Inc.,
           21       2005 WL 1865373 (S.D. Ohio July 26, 2005) ................................................................................14
           22
                 Lifescan v. Premier Diabetics Servs.., Inc.,
           23        363 F.3d 1010 (9th Cir. 2004).........................................................................................................10

           24    O’M and Assoc., LLC v. Ozanne,
                    2011 WL 2160938 (S.D. Cal. June 1, 2011) ...............................................................................8, 11
           25
                 In re Ragar,
           26        3 F.3d 1174 (8th Cir. 1993).............................................................................................................15
           27    Reno Air Racing Ass’n., Inc. v. McCord,
           28       452 F.3d 1126 (9th Cir. 2006).................................................................................................2, 8, 10

Gibson, Dunn &                                                                          ii
Crutcher LLP
                                 POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                         CASE NO. 4:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 4 of 20


            1                                                     TABLE OF AUTHORITIES
                                                                        (continued)
            2
                                                                                                                                                   Page(s)
            3
                 Richmark Corp. v. Timber Falling Consultants,
            4       959 F.2d 1468 (9th Cir. 1992).....................................................................................................3, 15
            5
                 Saffady v. Dunn,
            6        2009 WL 1868032 (E.D. Mich. June 26, 2009) ........................................................................15, 16

            7    Singer v. Postmates, Inc.,
                    No. 4:15-cv-01284-JSW (N.D. Cal.) ............................................................................................2, 5
            8
                 SolarCity Corp. v. Doria,
            9       2018 WL 4204024 (S.D. Cal. Sept. 4, 2018) ..............................................................................8, 11
           10    U.S. Titan, Inc. v. Guangzhou Zhen HUA Shipping Co., Ltd.,
           11       2003 WL 23309445 (S.D.N.Y. Sept. 26, 2003) ..............................................................................14

           12    United States v. Bright,
                    596 F.3d 683 (9th Cir. 2010).............................................................................................................8
           13
                 Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc.,
           14       689 F.2d 885 (9th Cir. 1982).....................................................................................................14, 15
           15    Other Authorities
           16
                 AAA Comm. Arb. Rules, Rule R-57 ....................................................................................................10
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                                       iii
Crutcher LLP
                                 POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                         CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 5 of 20


            1
                                                          I. INTRODUCTION
            2
                        Petitioners seek to hold Postmates in civil contempt solely because Postmates has not remitted
            3
                 over $10 million in arbitration filing fees pursuant to AAA’s administrative determination. But this
            4
                 Court already expressly declined to order Postmates to pay those fees—a dispositive fact that
            5
                 Petitioners ignore. Indeed, Petitioners requested an “order directing Postmates to tender payment of
            6
                 outstanding and future arbitration fees,” and the Court explicitly “denie[d] Petitioners’ request.” Dkt.
            7
                 253 at 12–13. The Court held that it lacks “authority to compel Postmates to pay the arbitrator’s fee,”
            8
                 and that “the payment of arbitration fees … is a procedural condition precedent to be decided by the
            9
                 arbitrator.” Id. As the Court explained, AAA’s Rules “include provisions regarding the payment of
           10
                 arbitration fees” and “the available remedies for non-payment” (id.), meaning all disputes concerning
           11
                 the payment of fees must be resolved by an arbitrator—not a AAA administrator or this Court.
           12
                 Petitioners repeatedly resisted Postmates’ requests that an arbitrator be assigned to resolve this issue,
           13
                 yet they now seek to hold Postmates in contempt for not doing something that this Court did not order
           14
                 Postmates to do. The Court should deny Petitioners’ backdoor attempt to modify the Court’s Order.
           15
                        As for what the Court’s Order did address, Postmates has complied. Just days after the Court
           16
                 issued its Order, Postmates requested that AAA appoint arbitrators to resolve demand sufficiency issues
           17
                 for fifty randomly-selected Petitioners on a rolling basis, and to resolve the claims of each Petitioner
           18
                 who submitted a sufficient demand. Postmates explained that it was willing to negotiate the terms of
           19
                 this proposal, and urged Petitioners and AAA to offer their own proposals. Postmates also asked AAA
           20
                 six times to explain how AAA would administer all 5,255 arbitrations at the same time, and to provide
           21
                 “a list of all arbitrators that AAA would make available for arbitration of these matters and their
           22
                 availability.” Declaration of Dhananjay Manthripragada (“Manthripragada Decl.”), Ex. A at 4–11.
           23
                 Postmates even offered to compensate AAA for its time answering Postmates’ inquiry. Id. ¶ 24.
           24
                        But AAA refused to provide any of the requested information. And Petitioners rejected
           25
                 Postmates’ proposal, and refused to offer a proposal of their own. Even though AAA stated that it
           26
                 would administer arbitrations in any manner agreed to by the parties, and even though Petitioners have
           27
                 no legitimate interest in how or when AAA gets paid, Petitioners’ counsel repeatedly stated that “[t]he
           28
                 only next step to which [they] will agree is for Postmates to pay [all] the filing fees” to AAA. Id. ¶ 10,
Gibson, Dunn &                                                      1
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 6 of 20


            1    Ex. A at 17–18 (emphasis added). In other words, Petitioners could have been arbitrating, but their
            2    counsel took the position that no Petitioner’s arbitration may begin until all filing fees have been paid.
            3           Seemingly recognizing that their position cannot be reconciled with the Court’s refusal to order
            4    Postmates to pay filing fees, Petitioners recently agreed to Postmates’ latest offer to remit payment for
            5    fifty arbitrations so that fifty Petitioners may begin arbitrating their claims. And AAA has since agreed
            6    to reconsider and escalate Postmates’ formal request for information—in which Postmates reiterated
            7    its willingness to compensate AAA for its time, and identified 715 claimants who never accepted the
            8    Fleet Agreement, 480 additional claimants who have never done any work on the Postmates’ platform,
            9    95 additional claimants whose claims were released in the class action settlement approved in Singer
           10    v. Postmates, Inc., No. 4:15-cv-01284-JSW, Dkt. 98 (N.D. Cal. Apr. 25, 2018), and 9 additional
           11    claimants who have elected not to move forward. Manthripragada Decl. ¶ 25, Ex. E. Thus, 50
           12    arbitrations are on the verge of beginning, and talks with AAA are still live as to the remaining 5,205.
           13           Despite the existence of ongoing proceedings before AAA, Petitioners contend that Postmates
           14    should be held in civil contempt because it has not paid all filing fees—the very action this Court
           15    declined to order Postmates to take. Dkt. 256. Petitioners’ motion should be denied for three reasons.
           16           First, Petitioners cannot prove by clear and convincing evidence that Postmates violated a
           17    specific and definite order. See Reno Air Racing Ass’n., Inc. v. McCord, 452 F.3d 1126, 1130 (9th Cir.
           18    2006). The Court ordered the parties to arbitrate according to the Fleet Agreement’s Mutual Arbitration
           19    Provision, but it expressly declined to order Postmates to pay AAA’s filing fees. Dkt. 253 at 12–13.
           20    And by citing AAA’s rules governing “the available remedies for non-payment” (id.), the Court made
           21    clear that all disputes relating to the payment of fees must be resolved by the arbitrator—not a AAA
           22    administrator or this Court. Petitioners argue that “Postmates has violated this Court’s Order by failing
           23    to pay the fees” (Dkt. 256 at 14), but that is the exact remedy Petitioners previously sought (Dkt. 4)
           24    and that the Court explicitly did not grant (Dkt. 253 at 12–13).
           25           Second, at a minimum, Postmates has substantially complied with the Court’s Oder based on a
           26    reasonable, good-faith interpretation. In re Dual–Deck Video Cassette Recorder Antitrust Litig., 10
           27    F.3d 693, 695 (9th Cir. 1993). The parties’ dispute does not concern whether arbitrations should
           28    proceed, but instead how arbitrations should proceed. On this question, the Court held that “it is within

Gibson, Dunn &                                                      2
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 7 of 20


            1    the arbitrator’s exclusive authority to determine … how the arbitration[s] should be conducted,” and to
            2    resolve all disputes over fees and demand sufficiency. Dkt. 253 at 12–13. Thus, Postmates offered
            3    multiple proposals for how arbitrators could begin considering these questions. When Petitioners’
            4    counsel refused to begin any arbitrations until all fees are paid, Postmates offered to remit payment for
            5    fifty arbitrations so that fifty Petitioners could begin arbitrating. Petitioners’ counsel finally agreed to
            6    this proposal, and the parties will begin fifty arbitrations as soon as AAA sends Postmates an invoice.
            7           As for the remaining 5,205, negotiations with AAA are ongoing, and several issues must be
            8    resolved before arbitrations begin. For instance, Postmates has identified two claimants who are
            9    represented by different counsel and for whom Postmates paid filing fees over a year ago and began
           10    arbitrating. Manthripragada Decl. ¶ 32. Postmates has identified 584 claimants who are purportedly
           11    represented by other counsel and have threatened to file arbitration demands. Id. And Postmates has
           12    provided AAA with the names of 1,299 claimants who indisputably have no claims, and has requested
           13    information showing that AAA can administer thousands of arbitrations simultaneously. Id. ¶¶ 18, 25.
           14           Third, a party may not be held in contempt until it has exhausted all efforts to stay the order.
           15    Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 n.6 (9th Cir. 1992). Here,
           16    Postmates has appealed the Court’s Order (Dkt. 255), and moved to stay the Order pending appeal
           17    (Dkt. 261). Thus, Postmates may not be held in contempt, and Petitioners’ motion should be denied.
           18           To the extent the Court has any concerns about Postmates’ compliance, Postmates respectfully
           19    requests that the Court hold a hearing and allow Postmates to address those concerns. See Int’l Union,
           20    UMWA v. Bagwell, 512 U.S. 821, 827 (1994) (“civil contempt sanctions … may be imposed in an
           21    ordinary civil proceeding upon notice and an opportunity to be heard”).
           22                                              II. BACKGROUND
           23    A.     Postmates’ Fleet Agreement
           24           Prior briefing and the Court’s Order set forth the relevant facts in detail. See, e.g., Dkts. 4, 112,
           25    202, 228, 237, 238, 253. Postmates’ online and mobile platform connects independent contractor
           26    couriers with merchants and customers to facilitate the purchase, fulfillment, and local delivery of
           27    goods from merchants to customers. Before receiving delivery opportunities, couriers must assent to
           28    Postmates’ Fleet Agreement. Dkt. 228-3 ¶ 3. The Fleet Agreement contains a conspicuous Mutual

Gibson, Dunn &                                                       3
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 8 of 20


            1    Arbitration Provision, which contains an express Class Action Waiver and provides that Postmates and
            2    couriers mutually agree to resolve all disputes through final and binding arbitration. Id. ¶ 10.
            3    B.     The Court Expressly Declines To Order Postmates To Pay Arbitration Filing Fees
            4           Petitioners are 5,255 individuals who claim to have used Postmates’ platform and to have
            5    assented to the Mutual Arbitration Provision. Dkt. 4 at 1. In April and May 2019, Petitioners’ counsel
            6    at Keller Lenkner filed a purported arbitration demand on behalf of 5,274 individuals. Dkt. 253 at 4.
            7    Postmates informed AAA that the demand did not comply with the Fleet Agreement or AAA’s rules,
            8    but AAA nevertheless assessed more than $11 million in filing fees against Postmates. Id. at 4–5.
            9           Petitioners initiated this lawsuit on June 3, 2019, seeking an order compelling arbitration and
           10    directing Postmates to “pay[] all arbitration filing fees due for Petitioners’ pending demands for
           11    arbitration” within fourteen days of the Court’s Order. Dkt. 4 at 3, 14. Postmates argued that
           12    Petitioners impermissibly sought to compel de facto class and collective arbitration (Dkt. 112), and
           13    filed a cross-motion to compel truly individualized arbitration (Dkt. 228 at 2).
           14           On October 22, 2019, the Court granted in part and denied in part both motions. Dkt. 253. It
           15    granted the motions “insofar as they seek an order compelling arbitration” in accordance with the terms
           16    of the Fleet Agreement, but it denied Postmates’ request for an order compelling Petitioners to refile
           17    individualized arbitration demands, and it explicitly “decline[d] to enter an order compelling Postmates
           18    to pay outstanding and future arbitration fees.” Id. at 12–13. As to Petitioners’ request, the Court
           19    explained that it lacks “authority to compel Postmates to pay the arbitrator’s fee,” and that AAA’s
           20    Commercial Arbitration Rules “include provisions regarding the payment of arbitration fees” and “the
           21    available remedies for nonpayment.” Id. It held that “the payment of arbitration fees … is a procedural
           22    condition precedent to be decided by the arbitrator,” and therefore “denie[d] Petitioners’ request for an
           23    order directing Postmates to tender payment of outstanding and future arbitration fees.” Id. at 13.
           24    C.     Petitioners Refile Identical Arbitration Demands On Behalf Of Five Thousand Claimants
           25           The day the Court entered its Order, Keller Lenkner refiled identical, boilerplate arbitration
           26    demands on behalf of 5,255 claimants, and asked AAA to invoice Postmates for filing fees.
           27    Manthripragada Decl. ¶ 3, Ex. A, at 22–23. Of those claimants, Postmates has no record that 715 ever
           28    accepted the Fleet Agreement, and no record that another 480 ever did any work on Postmates’

Gibson, Dunn &                                                      4
Crutcher LLP
                            POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                    CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 9 of 20


            1    platform. Declaration of Ashley Campbell (“Campbell Decl.”) ¶¶ 4–5. Postmates’ records also show
            2    that an additional 95 claimants completed their last delivery on or before June 2, 2017, meaning their
            3    claims were released in the settlement approved in Singer v. Postmates, Inc., No. 4:15-cv-01284-JSW,
            4    Dkt. 98 (N.D. Cal. Apr. 25, 2018). Campbell Decl. ¶ 6. And Keller Lenkner recently disclosed that 9
            5    claimants “have elected not to move forward.” Dkt. 256 at 1 n.1.
            6           Postmates also has learned that multiple law firms distinct from Keller Lenkner claim to
            7    represent about 586 Petitioners in separate arbitration proceedings against Postmates. Specifically, two
            8    Petitioners filed arbitration demands against Postmates more than a year ago through separate counsel.
            9    Manthripragada Decl. ¶ 32. Postmates paid the filing fees for those two arbitrations, and those
           10    arbitrations have commenced. Id. Yet, Keller Lenkner filed demands seemingly on those two
           11    Petitioners’ behalf, asserting claims that are identical or substantially similar to the claims they
           12    previously asserted. Id. And Keller Lenkner and AAA have demanded that Postmates pay filing fees
           13    for these individuals again. Id. Postmates does not know who actually represents these two Petitioners,
           14    but it makes no sense for Postmates to pay fees twice for the same arbitration. Id.
           15           Moreover, a separate law firm recently told Postmates that it represents 8,964 claimants, and
           16    threatened to file arbitration demands on behalf of each. Id. That firm provided Postmates with a list
           17    of each purported claimant’s name. Id. That list includes the names of 584 Petitioners here, and a total
           18    of 1,368 names that also appear on a client list provided by Keller Lenkner in October 2019 for purposes
           19    of demanding data for its purported California clients. Id. Postmates cannot guarantee that each
           20    overlapping name corresponds to the same person, but that so many names match raises serious
           21    questions about who actually represents these individuals. Id. For example, do both law firms actually
           22    represent these individuals in their pursuit of identical claims? Or does neither law firm actually
           23    represent them? Either scenario raises a host of ethical questions that must be explored.1
           24    D.     Petitioners Refuse To Commence Any Arbitrations Unless Postmates Pays All Fees
           25           The Court’s Order implicitly directed the parties to work with AAA to develop a path forward.
           26

           27    1
                    Postmates submits that the Court may find the Declaration of Professor Richard Zitrin, professor of
                 legal ethics at the University of California, Hastings College of the Law, informative as to the ethical
           28    issues raised by Keller Lenkner’s mass arbitration strategy. See Abernathy v. DoorDash, Inc., No.
                 3:19-cv-07545-WHA, Dkt. 35-1 (N.D. Cal. Nov. 22, 2019).
Gibson, Dunn &                                                       5
Crutcher LLP
                            POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                    CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 10 of 20


            1    As a result, Postmates sent AAA a letter on October 25, 2019, proposing that individual arbitrators
            2    resolve demand sufficiency and filing fee disputes for fifty randomly-selected claimants, and address
            3    the merits for any claimant who submitted a sufficient demand. Manthripragada Decl. ¶ 4, Ex. B at 7.
            4    Under this proposal, the parties would have “fifty arbitrations proceeding at all times.” Id.
            5           AAA never voiced any objection to Postmates’ proposal, and actually stated that it is “available
            6    to work with the parties where they are able to reach agreement” on a method for administering the
            7    arbitrations, “such as moving forward on a rolling basis.” Manthripragada Decl. ¶ 7, Ex. D at 4.
            8           But Keller Lenkner rejected Postmates’ proposal, asserting that it would not consent to a “cap”
            9    on the number of arbitrations that AAA would administer at a given time. Id. ¶ 5, Ex. C at 7. Thus,
           10    Keller Lenkner insisted that Postmates “submit payment for each Claimant’s individual arbitration
           11    without further delay.” Id., Ex. C. at 7. Keller Lenkner did not offer any proposal for how arbitrations
           12    may commence, aside from demanding that Postmates immediately pay all filing fees upfront—even
           13    though the Court had not ordered Postmates to do so. Dkt. 253 at 12–13.
           14           The parties traded emails with AAA over the next several weeks. Postmates repeatedly made
           15    clear that it is “ready, willing, and able to conduct truly individualized arbitrations in a manner that is
           16    workable and manageable for all involved.” Manthripragada Decl. ¶ 9, Ex. A at 18; see also id., Ex.
           17    A at 16. And Postmates reiterated its proposal that individual arbitrators begin considering demand
           18    sufficiency issues for fifty claimants. Id., Ex. A at 18. Postmates also invited Petitioners to offer a
           19    counter-proposal for how arbitrations could begin, and urged AAA to propose a solution or explain
           20    how 5,255 individual arbitrations could realistically proceed at the same time. Id., Ex. A at 16.
           21           Although AAA did not explain how it would administer 5,255 arbitrations at the same time, it
           22    reiterated its openness to proceed in any manner agreed to by the parties. Id., Ex. A at 14, 16. Yet,
           23    Keller Lenkner continued to insist that no arbitrations could proceed unless Postmates paid fees for all
           24    arbitrations upfront. Id. at 13, 17–18. Thus, Keller Lenkner would not allow fifty of its clients to begin
           25    arbitrating, and proclaimed that “[t]he only next step to which [it] will agree is for Postmates to pay the
           26    filing fees AAA has determined are required.” Id. at 17–18 (emphasis added); see also id. at 13.
           27           AAA stated that it would close the cases if the parties could not agree on a process for
           28    administering the arbitrations and payment was not received. Id., Ex. A at 14. In response, Postmates

Gibson, Dunn &                                                       6
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 11 of 20


            1    wrote to clarify that “AAA has no objection to Postmates’ proposal,” that “the reason AAA will not
            2    administer the demands according to Postmates’ proposal is that Claimants’ counsel will not agree”
            3    unless all fees are paid, and that “AAA will not propose any alternative process to commence
            4    arbitrations for the same reason.” Id., Ex. A at 13. Rather than clarify, AAA closed its files after “the
            5    parties were unable to agree on how all of Claimants’ demands could proceed.” Id., Ex. A at 11.
            6           Postmates promptly “request[ed] that AAA reopen the arbitration demands,” and “offer[ed] to
            7    remit payment for 50 randomly-selected arbitrations” so that the parties could “begin arbitrating
            8    expeditiously and in a manner that allows them to better understand how AAA intends to administer
            9    all 5,000-plus arbitrations simultaneously.” Id., Ex. A at 10. Postmates also asked AAA—no less than
           10    six times—to explain how it would administer all 5,255 arbitrations at the same time, and to share a
           11    “list of all arbitrators that AAA would make available for arbitration of these matters … if Postmates
           12    were to pay filing fees.” Id. at 5, 8, 10–11. But AAA would not provide any information establishing
           13    that it is truly capable of administering 5,255 arbitrations at the same time. And Keller Lenkner would
           14    not deviate from its position that Postmates was obligated to pay all fees immediately. Id. at 5–7.
           15    E.     The Parties Agree To Begin Fifty Arbitrations While Negotiations Continue
           16           During an administrative conference held on December 6, 2019, the parties finally agreed that
           17    Postmates would remit payment so that fifty arbitrations may begin. Id. ¶ 24. But Keller Lenkner
           18    refused to allow all the matters to be reopened, and the AAA administrator refused to provide the
           19    requested information because AAA had not been paid. Id. To address that concern, Postmates offered
           20    to pay AAA for its time gathering the information, and for an additional hearing on Postmates’ requests
           21    for information and for the reopening of all the matters. Id. The administrator stated that Postmates
           22    may submit a formal request, which would be reconsidered and escalated within AAA. Id.
           23           Postmates submitted its formal request on December 10, 2019, in which it requested specific
           24    categories of information, and identified fifty claimants for whom arbitrations shall commence. Id.
           25    ¶ 25, Ex. E. Postmates also identified 1,299 claimants who clearly have no claims: 715 claimants who
           26    never accepted the Fleet Agreement, 480 who did no work on Postmates’ platform, 95 whose claims
           27    had been released in Singer, and 9 who “elected not to move forward.” Id. Postmates explained that
           28    there is no reason for AAA to assess fees for these claimants. See id. In response, Keller Lenkner did

Gibson, Dunn &                                                      7
Crutcher LLP
                            POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                    CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 12 of 20


            1    not deny that a significant number of claimants have no claims, but seemingly suggested that they
            2    should proceed to arbitration anyway. Id. ¶ 28. As of this filing, discussions with AAA are ongoing,
            3    and Postmates is awaiting an invoice for the fifty arbitrations and a hearing on its requests. Id. ¶ 31.
            4                    III. STATEMENT OF THE ISSUE TO BE DECIDED (L.R. 7-4)
            5           The Court “denie[d] Petitioners’ request for an order directing Postmates to tender payment of
            6    outstanding and future arbitration fees,” and explained that the arbitrator has “exclusive authority to
            7    determine … how the arbitration[s] should be conducted” and to provide “remedies for non-payment”
            8    of arbitration fees. Dkt. 253 at 12–13. Should the Court decline to hold Postmates in civil contempt
            9    because all disputes relating to arbitration fees must be resolved by an arbitrator, not a AAA
           10    administrator or this Court, and Postmates has, at a minimum, substantially complied with the Order?
           11                                         IV. LEGAL STANDARD
           12           “Civil contempt is appropriate only when a party fails to comply with a court order that is both
           13    specific and definite.” Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 465 (9th Cir. 1989); see Reno
           14    Air, 452 F.3d at 1130. “[T]he moving party has the burden of showing by clear and convincing
           15    evidence that the [nonmoving party] violated a specific and definite order of the court.” FTC v.
           16    Enforma Natural Prods., Inc., 362 F.3d 1204, 1211 (9th Cir. 2004). The moving party must also prove
           17    by clear and convincing evidence that the purported violation was “beyond substantial compliance”
           18    with the order and “not based on a good faith and reasonable interpretation of the order.” Labor/Cmty.
           19    Strategy Ctr. v. Los Angeles Cty. Metro. Transp. Authority, 564 F.3d 1115, 1123 (9th Cir. 2009); see
           20    United States v. Bright, 596 F.3d 683, 694 (9th Cir. 2010). “Any doubts as to whether these
           21    requirements have been met in a particular case must be resolved in favor of the party accused of the
           22    civil contempt.” O’M and Assoc., LLC v. Ozanne, 2011 WL 2160938, at *4 (S.D. Cal. June 1, 2011);
           23    see SolarCity Corp. v. Doria, 2018 WL 4204024, at *9 (S.D. Cal. Sept. 4, 2018) (same).
           24                                               V. ARGUMENT
           25    A.     Postmates Has Not Violated A “Specific And Definite” Order
           26           Petitioners cannot establish by clear and convincing evidence that Postmates violated a
           27    “specific and definite” order, and thus Postmates may not be held in contempt. Balla, 869 F.2d at 465.
           28           Petitioners argue that “Postmates has violated this Court’s Order by failing to pay the fees

Gibson, Dunn &                                                      8
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 13 of 20


            1    required by AAA to commence arbitration.” Dkt. 256 at 14. But Petitioners already requested an order
            2    requiring Postmates to pay all arbitration filing fees (Dkt. 4 at 8, 14) and the Court explicitly denied
            3    Petitioners’ request (Dkt. 253 at 12–13). The Court explained that it lacks “authority to compel
            4    Postmates to pay the arbitrator’s fees,” and therefore “decline[d] to enter an order compelling
            5    Postmates to pay outstanding and future arbitration fees.” Dkt. 253 at 12 (emphasis added).
            6           Far from specifically and definitively ordering Postmates to pay arbitration filing fees, the Court
            7    specifically and definitively declined to order Postmates to pay such fees. Petitioners ignore this aspect
            8    of the Court’s Order, but it is fatal to their motion. Indeed, it makes no sense that an order specifically
            9    denying to compel a party to pay filing fees could lead to a contempt finding for not paying filing fees.
           10           Instead of trying to reconcile their position with the Court’s ruling, Petitioners contend that
           11    Postmates should be held in contempt because: the Court ordered the parties to arbitrate according to
           12    the Mutual Arbitration Provision; AAA administratively determined that Petitioners have done
           13    everything required of them to begin arbitrations; AAA administratively determined that Postmates
           14    must pay more than $10 million in filing fees upfront, absent an agreement on an alternative process
           15    for administering the arbitrations; Petitioners have declined to agree to any alternative process; and
           16    Postmates did not “comply with AAA’s administrative [fee] determination.” Dkt. 256 at 1–3, 10–14.
           17           But again, Petitioners ignore that the Court expressly “denie[d] Petitioners’ request for an order
           18    directing Postmates to tender payment of outstanding and future arbitration fees.” Dkt. 253 at 13. And
           19    they ignore that the Court concluded that the arbitrator—not a AAA administrator or the Court—has
           20    “exclusive authority” to determine “how the arbitration[s] should be conducted” and to resolve all
           21    disputes relating to filing fees. Id. at 12–13. Indeed, AAA’s rules “include provisions regarding the
           22    payment of arbitration fees,” and “the available remedies for non-payment.” Id. Thus, instead of
           23    running to court, Petitioners should have availed themselves of the remedies and procedures expressly
           24    provided in AAA’s rules. For instance, Petitioners could have “advance[d] the required payment” or
           25    sought to suspend proceedings while the parties reached an agreement on how arbitrations would
           26    proceed. AAA Comm. Arb. Rules, Rule R-57. But Petitioners did neither, and instead urged AAA to
           27    close the matters so it could return to Court despite its clear ruling. Manthripragada Decl., Ex. A at 17.
           28           Throughout their motion, Petitioners blur the distinction between an arbitration organization

Gibson, Dunn &                                                       9
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 14 of 20


            1    and an arbitrator, and argue that “a court must enforce [an arbitration] organization’s determinations
            2    regarding how arbitration should proceed.” Dkt. 253 at 12. Petitioners rely on Lifescan v. Premier
            3    Diabetics Services., Inc., 363 F.3d 1010, 1011–13 (9th Cir. 2004), but there a panel of three arbitrators
            4    had been appointed in accordance with the parties’ agreement. Thus, it was the arbitrators—not a AAA
            5    administrator—who required the payment of fees. Id. at 1011. The court emphasized that AAA’s rules
            6    “give arbitrators the authority to apportion fees and expenses as appropriate,” and that “the arbitrators
            7    acted well within their discretion” by requiring the payment of fees. Id. at 1012–13. Here, an arbitrator
            8    has yet to weigh in on the parties’ dispute; rather, all decisions have been made by a AAA administrator.
            9           Absent a specific and definite order requiring Postmates to pay arbitration filing fees, Postmates
           10    cannot be held in contempt for not paying filing fees. Reno Air, 452 F.3d at 1130. The court’s decision
           11    in General Teamsters Union Local No. 439 v. Sunrise Sanitation Services, Inc., 2006 WL 2091947
           12    (E.D. Cal. July 26, 2006), is instructive. There, the court ordered the parties to arbitrate a labor
           13    grievance. Id. at *1. The defendant declined to proceed with arbitration, arguing that it was not bound
           14    by the arbitration agreement in question. Id. After several months, the plaintiff filed a motion to hold
           15    the defendant in contempt “for its failure to proceed to arbitration in a timely manner.” Id. The court
           16    declined to issue sanctions because its order to arbitrate “did not specify a time for compliance.” Id. at
           17    *7. Because the order did not establish a deadline for the commencement of arbitration, “the fact that
           18    arbitration is still not underway nearly three months later is not in violation of a specific and definite
           19    court order.” Id. Here, not only did the Court decline to set a deadline for the commencement of
           20    arbitration, it expressly declined to order Postmates to pay filing fees in the first place.
           21           The contrast between parties’ conduct following the Court’s Order shows that Petitioners truly
           22    seek a modification of the Order. The Court declined to “direct[] each Petitioner to refile his or her
           23    demand as an individual arbitration demand containing additional factual information and legal
           24    authorities.” Dkt. 253 at 12. But when Petitioners refiled their demands, they did not correct any of
           25    these deficiencies or include the amount in controversy. Manthripragada Decl. ¶ 3, Ex. A at 23.
           26    Postmates did not respond by running back to Court and arguing that Petitioners should be held in
           27    contempt for not arbitrating according to the Fleet Agreement. Nor could it, given the absence of a
           28    “specific and definite order” requiring Petitioners to refile their demands in a specific manner.

Gibson, Dunn &                                                       10
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 15 of 20


            1           Yet, that is exactly what Petitioners have done here—they have returned to Court, arguing that
            2    Postmates should be held in contempt for not doing something that the Court explicitly declined to
            3    order it to do. In short, nonpayment of all filing fees is not a violation of a specific and definite order.
            4    B.     Postmates Has Substantially Complied With The Court’s Order In Good Faith
            5           Postmates may not be held in contempt for the independent reason that Postmates has repeatedly
            6    sought to commence arbitrations based on a reasonable and good-faith interpretation of the Court’s
            7    Order, and the parties are currently on the brink of commencing at least fifty arbitrations.
            8           1.      Postmates Has Substantially Complied with the Court’s Order to Arbitrate in
                                Accordance with the Terms of the Fleet Agreement
            9
                        “‘Substantial compliance’ with [a] court order is a defense to civil contempt, and is not vitiated
           10
                 by ‘a few technical violations’ where every reasonable effort has been made to comply.” In re Dual-
           11
                 Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). Any doubts as to
           12
                 whether Postmates has substantially complied with the Court’s Order must be resolved in Postmates’
           13
                 favor. See SolarCity, 2018 WL 4204024, at *9; O’M and Assoc., 2011 WL 2160938, at *4.
           14
                        The parties agree that Petitioners must arbitrate their claims. The Court granted the parties’
           15
                 cross-motions “insofar as they seek an order compelling arbitration in accordance with the Mandatory
           16
                 Arbitration Provision,” but the Court declined to dictate the “specific manner” in which arbitrations
           17
                 shall proceed. Dkt. 253 at 12–13. Thus, the parties’ dispute concerns only how (not whether)
           18
                 arbitrations should proceed. On this question, the Court held that “it is within the arbitrator’s exclusive
           19
                 authority to determine … how the arbitration[s] should be conducted.” Dkt. 253 at 12. For instance,
           20
                 it is up to an arbitrator (not an administrator) “to determine the sufficiency of Petitioners’ arbitration
           21
                 demands,” and to resolve all questions surrounding “the payment of arbitration fees”—which, as the
           22
                 Court recognized, “is a procedural condition precedent to be decided by the arbitrator.” Id. at 12–13.
           23
                        Consistent with the Court’s ruling, Postmates has repeatedly requested that an arbitrator resolve
           24
                 threshold disputes concerning demand sufficiency and filing fees. Specifically, on October 25, 2019,
           25
                 Postmates proposed that fifty randomly-selected arbitrations begin so individual arbitrators could begin
           26
                 resolving threshold questions. Manthripragada Decl. ¶ 4, Ex. B at 8. Under this proposal, “[i]f the
           27
                 arbitrator decides that the demand is sufficient, the arbitrator may order Postmates to pay its share of
           28

Gibson, Dunn &                                                       11
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 16 of 20


            1    the filing fees and retain the arbitration for determination on the merits.” Id. Postmates explained that
            2    this process would repeat itself so that fifty arbitrations are proceeding at any given time. Id. Postmates
            3    reiterated this proposal again on November 20, 25, and 26. Id., Ex. A at 11, 13, 18.
            4           More recently, on November 27, 2019, Postmates requested that AAA reopen its files, and
            5    offered “to remit payment for 50 randomly-selected arbitrations” so that the parties could “begin
            6    arbitrating expeditiously and in a manner that allows them to better understand how AAA intends to
            7    administer all 5,000-plus arbitrations simultaneously.” Id. ¶ 18, Ex. A at 10. Indeed, Postmates
            8    requested that AAA send Postmates an invoice so that fifty arbitrations may begin without delay. Id.
            9           Postmates explained that it is open to negotiating these proposals, and invited Petitioners and
           10    AAA to offer proposals of their own. Id. But AAA never offered a proposal. And Keller Lenkner
           11    rejected Postmates’ proposals, and refused to offer a single solution of its own—even though AAA
           12    stated that it would administer arbitrations in any manner agreed to by the parties. Id., Ex. A at 14, 16.
           13    Instead, Keller Lenkner insisted that “[t]he only next step to which [it] will agree is for Postmates to
           14    pay the filing fees.” Id. ¶ 10, Ex. A at 17–18. Thus, even though the Court declined to order Postmates
           15    to pay filing fees, and even though Keller Lenkner has no legitimate interest in how or when AAA gets
           16    paid, Keller Lenkner took the position that no arbitrations could properly commence unless over $10
           17    million in filing fees for all 5,255 arbitrations have been paid.
           18           Seemingly recognizing that its position cannot be squared with this Court’s Order, Keller
           19    Lenkner finally agreed on December 6, 2019 that fifty arbitrations may begin. Id. ¶ 24. Postmates
           20    promptly submitted a list of fifty claimants whose arbitrations shall commence, and is currently waiting
           21    for AAA to send it an invoice for the filing fees attributable to those claimants. Id. ¶¶ 25, 31.
           22           Petitioners argue that Postmates’ substantial efforts to comply with the Court’s Order actually
           23    constitute attempts to circumvent it. Petitioners assert that Postmates has “refus[ed] to arbitrate with
           24    even a single Petitioner,” but that is false. Dkt. 256 at 10–11. Postmates has repeatedly offered to
           25    conduct fifty arbitrations at a time (Manthripragada Decl., Exs. A at 5–6, 8, 10–11, 13, 18; B at 8), and
           26    the parties will, in fact, commence fifty arbitrations as soon as AAA invoices Postmates (id. ¶ 31).
           27           Petitioners also characterize Postmates’ proposals as “[a]sking more than 99 percent of
           28    Petitioners to abandon their hard-won rights,” and complain that the proposal would require claimants

Gibson, Dunn &                                                      12
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 17 of 20


            1    “to wait in line.” Dkt. 256 at 11. But Postmates has not asked Petitioners to abandon anything. Rather,
            2    it has proposed solutions that would allow fifty arbitrations to begin expeditiously and in a methodical
            3    manner, with no prejudice whatsoever to any other Petitioner’s claims. To be sure, some arbitrations
            4    would necessarily begin before others. But that is because Keller Lenkner chose to file a simultaneous
            5    arbitration demand on behalf of 5,255 claimants. And neither AAA nor Keller Lenkner has ever
            6    explained how—let alone whether—5,255 arbitrations could possibly proceed at the same time.
            7           Indeed, Postmates has repeatedly asked AAA to explain how it intends to administer 5,255
            8    individual arbitrations at the same time, and requested that AAA send the parties a list of all the
            9    arbitrators it would make available for arbitrating these matters and their availability over the next year.
           10    Manthripragada Decl., Ex. A at 5–6, 8, 10–11. Postmates requested this information to determine
           11    whether AAA could actually administer 5,255 arbitrations at the same time. Id., Ex. A at 8, 11. This
           12    was certainly a reasonable request given the amount in filing fees at stake; the necessary limitations on
           13    AAA’s ability to administer 5,255 arbitrations at the same time; and the fact that 1,299 claimants have
           14    no claims and thus no business before AAA. Id. ¶ 25; Campbell Decl. ¶¶ 4–6. On December 10, 2019,
           15    Postmates submitted a formal request for information and for the reopening of all of the matters, and
           16    the AAA administrator stated that Postmates’ requests would be reconsidered and escalated within
           17    AAA. Manthripragada Decl. ¶ 25, Ex. E. But to date, AAA has not shown that it is truly capable of
           18    administering 5,255 arbitrations at the same time. See id. ¶ 24, Ex. A at 2.
           19           Petitioners cite several cases purporting to support the issuance of a contempt order, but all their
           20    cases are inapposite. For example, in Evans v. Affiliated Computer Services Inc., the court granted a
           21    contempt motion after the plaintiff delayed initiating arbitration for several months, engaged in “bad
           22    faith efforts to recuse” the arbitrator, and made “baseless threats to sue the arbitrator she selected.” No.
           23    13-7407-JFW, Dkt. 74 (C.D. Cal. Jan. 9, 2015). In LaPrade v. Kidder Peabody & Co., plaintiff’s
           24    counsel sought to evade an order compelling arbitration by filing an action in state court on the eve of
           25    arbitration, seeking to stay the arbitration or disqualify the arbitration panel. 146 F.3d 899, 901 (D.C.
           26    Cir. 1998). And in Legair v. Circuit City Stores, Inc., claimant’s counsel openly disrupted an existing
           27    arbitration by failing to conduct any discovery after requesting and receiving an extension to conduct
           28    discovery, filing motions that “brazenly accused [the arbitrator] of bias,” and ultimately refusing to

Gibson, Dunn &                                                       13
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 18 of 20


            1    appear at the arbitration altogether. 2005 WL 1865373, at *4–5 (S.D. Ohio July 26, 2005). Petitioners’
            2    cases thus stand for the unremarkable proposition that parties compelled to arbitration may be held in
            3    contempt for “actively [seeking] to avoid arbitration” and openly challenging the authority of the
            4    district court, the arbitrator, or both. U.S. Titan, Inc. v. Guangzhou Zhen HUA Shipping Co., Ltd., 2003
            5    WL 23309445, at *3–5 (S.D.N.Y. Sept. 26, 2003).
            6           But here, Postmates has actively sought to commence arbitration by making proposals that
            7    would allow individual claims to be heard by individual arbitrators. And fifty arbitrations are on the
            8    verge of beginning. Thus, Postmates has, at a minimum, substantially complied with the Court’s Order.
            9           2.      Postmates’ Conduct Is Based on a Good-Faith, Reasonable Interpretation of the
                                Court’s Order
           10
                        Postmates may not be held in contempt for the additional reason that its conduct is “based on a
           11
                 good faith and reasonable interpretation” of the Court’s Order. Vertex Distrib., Inc. v. Falcon Foam
           12
                 Plastics, Inc., 689 F.2d 885, 889 (9th Cir. 1982); see also Labor/Cmty. Strategy Ctr., 564 F.3d at 1123.
           13
                 To determine whether a party’s conduct was based on a good-faith and reasonable interpretation, courts
           14
                 analyze the literal language of the order and resolves all ambiguity in favor of the accused party. See
           15
                 Labor/Cmty. Strategy Ctr., 564 F.3d at 1123–24; Vertex Distrib., 689 F.2d at 890–91.
           16
                        In Labor/Community Strategy Center, the district court ordered the Los Angeles Metropolitan
           17
                 Transit Authority (“MTA”) to purchase a certain number of buses and add a certain number of “service
           18
                 hours” to the bus system to reduce congestion. 564 F.3d at 1123. MTA purchased buses and added
           19
                 service hours, but petitioners argued that MTA had violated the court’s order by “failing to allocate all
           20
                 of the newly purchased buses and additional service hours to peak time periods.” Id. The district court
           21
                 denied petitioners’ motion for contempt sanctions, and the Ninth Circuit affirmed. Id. at 1124. The
           22
                 Ninth Circuit held that the court’s order contained “no express language directing MTA” to allocate all
           23
                 new buses to “peak time periods,” and did “not literally state that the additional hours and buses must
           24
                 be added during peak times.” Id. at 1123–24. Thus, “even if MTA’s interpretation of the Final Order
           25
                 were ultimately deemed incorrect, it was not unreasonable.” Id. at 1124.
           26
                        Similarly, here, the Court’s Order does not “literally state” that Postmates is required to pay
           27
                 arbitration filing fees upfront—in fact, the Court explicitly declined to do so. Dkt. 253 at 12–13.
           28

Gibson, Dunn &                                                     14
Crutcher LLP
                             POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                     CASE NO. 4:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 19 of 20


            1    Petitioners argue that the Order requires Postmates to submit to “AAA’s administrative determinations”
            2    (Dkt. 256 at 14), but the Court did not state that Postmates must comply with the decisions of an
            3    administrator. On the contrary, the Court made clear that “it is within the arbitrator’s exclusive
            4    authority to determine the sufficiency of Petitioners’ arbitration demands,” and to resolve all issues
            5    surrounding “the payment of arbitration fees.” Dkt. 253 at 12–13. Postmates interpreted the Order to
            6    mean that all disputes about demand sufficiency and filing fees must be resolved by an arbitrator—not
            7    a AAA administrator. Thus, when Petitioners refused to submit even a single claim to an arbitrator for
            8    determination of these threshold issues, Postmates believed that no obligation to pay filing fees had
            9    been triggered. Postmates respectfully submits that this is a reasonable and good-faith interpretation
           10    given the literal language of the Court’s Order. See Labor/Cmty. Strategy Ctr., 564 F.3d at 1123–24.
           11           To the extent the Court’s Order is ambiguous as to Postmates’ obligation to pay filing fees, it
           12    “would be an invalid exercise of judicial authority” to hold Postmates in contempt. Vertex Distrib.,
           13    689 F.2d at 889–91. Thus, any ambiguity in the Court’s Order concerning Postmates’ obligation to the
           14    pay all filing fees means Postmates may not be held in contempt for not paying all filing fees.
           15    C.     Postmates May Not Be Held In Contempt While It Seeks A Stay Pending Appeal
           16           Postmates may not be held in contempt because it is seeking a stay of the Court’s Order pending
           17    appeal. Dkt. 261. “[A] district court cannot find a party in contempt because it has not complied with
           18    an order until all attempts to stay that order have been exhausted.” Richmark Corp. v. Timber Falling
           19    Consultants, 959 F.2d 1468, 1473 n.6 (9th Cir. 1992); see also In re Ragar, 3 F.3d 1174, 1180 (8th Cir.
           20    1993) (“[a] court’s order must, in all but the most extreme cases, be obeyed unless the party against
           21    whom the order is directed can obtain a stay”); Saffady v. Dunn, 2009 WL 1868032, at *4 (E.D. Mich.
           22    June 26, 2009); In re Carrico, 206 B.R. 447, 454 (S.D. Ohio 1997). After all, the ability to move for
           23    a stay “would be meaningless if … parties could be held in contempt before the trial court was given
           24    an opportunity to consider such motions.” Gen. Teamsters Union, 2006 WL 2091947, at *7. Because
           25    Postmates has sought a stay, any ruling on the Order to Show Cause would be premature. See id.
           26    (denying contempt motion where respondent sought stay of order compelling arbitration).
           27                                            VI. CONCLUSION
           28           Postmates respectfully submits that it has complied with the Court’s October 22, 2019 Order.

Gibson, Dunn &                                                     15
Crutcher LLP
                            POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                    CASE NO. 4:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 262 Filed 12/11/19 Page 20 of 20


            1    Dated: December 11, 2019
            2                                         THEANE EVANGELIS
                                                      BRADLEY J. HAMBURGER
            3                                         DHANANJAY S. MANTHRIPRAGADA
                                                      JAMES P. FOGELMAN
            4                                         MICHELE L. MARYOTT
                                                      GIBSON, DUNN & CRUTCHER LLP
            5

            6
                                                      By: /s/ Theane Evangelis
            7                                                           Theane Evangelis
            8                                         Attorneys for Respondent POSTMATES INC.
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                            16
Crutcher LLP
                           POSTMATES INC.’S RESPONSE TO ORDER TO SHOW CAUSE RE CIVIL CONTEMPT
                                                   CASE NO. 4:19-CV-03042
